Citation Nr: 0530773	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-28 236	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from November 1957 to 
August 1961.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified before the undersigned Veterans Law 
Judge in May 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who participated in this decision.  A transcript of 
the hearing testimony is of record.  

The issue of entitlement to service connection for a 
psychiatric disorder addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  In a November 1989 decision, the Board denied entitlement 
to service connection for a psychiatric disorder.

3.  The additional evidence received since the November 1989 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The November 1989 Board decision that denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. §§ 5104, 7103(a), 
7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a psychiatric disability is new and 
material, and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the reopening of the previously denied claim, 
the Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision to reopen the 
previously denied claim for service connection for an 
acquired psychiatric disorder.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for a back disability was received prior to that 
date (in April 2001), those regulatory provisions do not 
apply.

Concerning the claim for service connection for a psychiatric 
disorder, the Board in November 1989 found that the medical 
evidence established that the veteran was diagnosed with 
schizophrenia.  However, the first medical evidence of record 
showing treatment for an acquired psychiatric disability was 
in the form of private hospital records dated in 1964-nearly 
three years following the veteran's discharge from active 
service and nearly 2 years outside the presumptive period 
allowed by the regulations.  See 38 C.F.R. §§ 3.307, 3.309.  
Service medical records reflected no complaints of or 
treatment for a psychiatric disorder in service, and the 
veteran did not complain of nor was found to manifest a 
psychiatric disorder on VA examination conducted in 1961.

Given the foregoing, the Board found that service connection 
for the veteran's manifested psychiatric disorder could not 
be granted.

As the November 1989 Board decision is final, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.1100, 3.156(a) (2004).  
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in April 2001.

In the instant case, the Board finds that evidence submitted 
since the November 1989 Board decision provides a sufficient 
basis to reopen the previously denied claim.

Of significance is the veteran's testimony before the 
undersigned Veterans Law Judge, given in May 2005, and VA 
treatment records.

In May 2005, the veteran testified that he has continued to 
receive treatment for his psychiatric disorder.  
Specifically, he stated that while living on the west coast 
in 2002, he received treatment at the VA Medical Center 
(VAMC) in Los Angeles.  His treating VA physician, the 
veteran testified, told him that his schizophrenia was 
causally related to his active service.  Upon moving back to 
the east coast, he stated, he continues to require treatment 
for his psychiatric disorder, but at VAMC East Orange, New 
Jersey.

VA treatment records show continuing diagnosis of and 
treatment for a psychiatric disorder, to include 
schizophrenia.

This medical evidence was not in the record at the time of 
the November 1989 Board decision.  This evidence reflects 
that the veteran continues to exhibit a psychiatric disorder 
which has been causally linked to his active service.  As 
such, this evidence is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since the 
November 1989 Board decision provides a basis to reopen this 
claim.  Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a psychiatric disorder.  

The issue of entitlement to service connection for a 
psychiatric disorder is the subject of a remand immediately 
following this decision.


ORDER

New and material evidence having been received, the claim for 
a psychiatric disorder is reopened.  To this extent only, the 
claim is granted.


REMAND

As above noted, the claim for service connection for a 
psychiatric disorder has been reopened, and the claim now 
before the Board is for service connection of a psychiatric 
disorder.

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.  First the Board notes that the totality of VA 
treatment records are not present in the claimed file before 
the Board.  The veteran testified in May 2005 that his 
treating VA psychiatrist proffered an opinion that his 
currently manifested psychiatric disorder is causally linked 
to his active service.  The Board finds it would be useful to 
obtain all current VA treatment records, from January 2002 to 
the present.  Moreover, the Board finds it would be helpful 
to afford the veteran's treating VA psychiatrist an 
opportunity to provide a statement as to nature, extent, and 
cause of the veteran's manifested psychiatric disorder.

Second, the veteran testified in May 2005, as well as in June 
1989 that he had presented with complaints of psychiatric 
problems while still on active service and sustained a total 
nervous breakdown.  He was administratively separated and 
discharged before the expiration of his contract because of 
this.  The Board finds it may be helpful to obtain the 
veteran's service personnel records.

Third, the Board notes that the veteran has been is in 
receipt of disability benefits from Social Security 
Administration (SSA).  These benefits were awarded, he 
stated, in 1964, based on his psychological disorder.  These 
records must be obtained.

For these reasons, the Board finds that it would be helpful 
to accord the veteran a VA examination to determine the 
nature, extent, and etiology of his claimed psychiatric 
disability, with review of the claims file in consideration 
of the medical evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request from the 
National Personnel Records Center, or 
other appropriate source, a copy of the 
veteran's service personnel records.  The 
RO should complete any and all follow-up 
actions necessary as directed by the NPRC 
or the service department.

2.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.

3.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his claimed psychiatric disorder on or 
about April 2000.

In particular, please ask the veteran to 
provide the name of the treating 
physician at the VAMC in Los Angeles who 
told him that his current psychiatric 
disorder is related to his active 
service.  

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
the veteran for his claimed psychiatric 
disabilities from the VAMCs in Los 
Angeles, California, East Orange, New 
Jersey, and any other VAMC the veteran 
may identify, from 2000 to the present-
that are not already of record.

Please be certain to specifically request 
mental hygiene records, both in and out 
patient.

5.  The RO should request that the 
physician the veteran identified from the 
VAMC in Los Angeles provide an opinion as 
to the etiology of the veteran's 
currently manifested psychiatric 
disorder, including whether it is as 
likely as not that the disability had its 
onset during his active service or, in 
the alternative, whether it is as likely 
as not that his currently manifested 
psychiatric disorder is the result of his 
active service or some incident thereof.  
The physician is requested to provide 
supporting rationale for the opinion.

6.  The RO should ask SSA to furnish 
copies of the determination finding the 
veteran disabled, and any and all medical 
evidence used in arriving at that 
determination.

7.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

8.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
the appropriate specialist, to determine 
the nature, extent, and etiology of any 
manifested psychiatric disorder.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

*	Summarize the medical history, 
including the onset and course of 
any manifested psychiatric 
disability.
*	Describe any current symptoms and 
manifestations attributed to any 
manifested psychiatric disability.
*	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology.
*	The examiner is requested to offer 
an opinion as to whether it is as 
likely as not that any manifested 
psychiatric pathology had its onset 
during the veteran's active service 
or, in the alternative, is the 
result of his active service or any 
incident thereof.

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a psychiatric disorder.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


